                                                                         CLERK'S OFFICE U
                                                                             ATCHARLOT .s.OIST. GOURT
                                                                                        TESVILEVVA
                                        IN THE                                       FILED
                           UNITED STATES DISTRICT COURT                        JAN l52222
                                       FO R TH E
                                                                             JU I
                                                                                A C.D    , '
                           W ESTERN DISTRICT OF VIRGINIA
                             CH A RLO TTESV ILLE D IV ISION                   $

IN TH E M ATTER OF TH E SEA RCH OF
IN FORM ATION A SSOCIA TED W ITH            -   Case N o.CaseN o.3:17-M J-00058
FACEBOOK U SER ID .
 SEYM OUK BUTSIZ3THAT IS STORED
AT PREM ISES CONTROLLED BY                      Filed UnderSeal
FACEBOqK,INC.
                            M O TIO N TO EX TEN D SEAL IN G

              COM ES NOW theUnited StatesofAm ericytllrough itsattorney and requestthat
the Search and SeimzreW arrant,theApplication forSearch and Seizure W arrant,the Search and

Seizure W arrantAffidavit,the Inventory Rettzrn,thisM otion to Seal,and Orderto Sealrem ain

undersealofthisCourtforthe following reasons:

       1.     Thegovernm entstatesthatthe disclosureofthe'documentscould alertsuspects in

acrim inalinvestigation and hihderthe governm ent'seffortsin theinvestigation.

              Thegovernm entrequeststhat'
                                        thestated docum entsrem ain undersealbythisCourt

foraperiodofonehundred eighty(180)days.

                                                  Res ectfully subm itted,
                                                        A S T.CULLEN
                                                   nit d S tesAttorney              '

                                                                         j                .-
                                                                                           ï
                                                                                           k
                                                                                           .
                                                                                           ;
                                                                                           ït
                                                                                            -
                                                                                            .
                                                                                            -
                                                                '

                                                                    .-
Date: 1/14/2020
                                                  C istopherK avanaugh

                                                  AssistantUnitedStatesAtt
                                                                         1
